
	
		112th CONGRESS
		1st Session
		S. 1874
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require the timely identification of
		  qualified census tracts for purposes of the HUBZone program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HUBZone Qualified Census Tract Act of
			 2011.
		2.Designation of qualified census
			 tracts
			(a)Identification of HUBZone qualified census
			 tractsNot later than 2
			 months after the date on which the Secretary of Housing and Urban Development
			 receives from the Census Bureau the data obtained from each decennial census
			 relating to census tracts necessary for such identification, the Secretary of
			 Housing and Urban Development shall identify and publish the list of census
			 tracts that meet the requirements of section 42(d)(5)(B)(ii) of the Internal
			 Revenue Code of 1986.
			(b)Specification of effective dates of
			 designation
				(1)HUBZone
			 effective dateThe Secretary
			 of Housing and Urban Development, after consultation with the Administrator of
			 the Small Business Administration, shall designate a date that is not later
			 than 3 months after the publication of the list of qualified census tracts
			 under subsection (a) upon which the list published under subsection (a) becomes
			 effective for areas that qualify as HUBZones under section 3(p)(1)(A) of the
			 Small Business Act (15 U.S.C. 632(p)(1)(A)).
				(2)Section 42
			 effective dateThe Secretary
			 of Housing and Urban Development shall designate a date, which may differ from
			 the HUBZone effective date under paragraph (1), upon which the list of
			 qualified census tracts published under subsection (a) shall become effective
			 for purposes of section 42(d)(5)(B)(ii) of the Internal Revenue Code of
			 1986.
				(c)Rule of constructionNothing in this section may be construed to
			 affect the method used by the Secretary of Housing and Urban Development to
			 designate census tracts as qualified census tracts in a year in which the
			 Secretary of Housing and Urban Development receives no data from the Census
			 Bureau relating to census tract boundaries.
			3.ReportNot later than 1 year after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives a
			 report that—
			(1)describes the benefits and drawbacks of
			 using qualified census tract data to designate HUBZones under section 3(p) of
			 the Small Business Act (15 U.S.C. 632(p));
			(2)describes any problems encountered by the
			 Administrator in using qualified census tract data to designate HUBZones;
			 and
			(3)includes recommendations, if any, for ways
			 to improve the process of designating HUBZones.
			
	
		
			Passed the Senate
			 December 17, 2011.
			
			Secretary
		
	
	
	
